In an action to recover *354damages for breach of contract, the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), dated July 29, 1999, which denied its motion, in effect, to dismiss the complaint for failure to state a cause of action.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Allegations of breach of medical staff bylaws may form the basis of a claim for damages (see, Falk v Anesthesia Assocs., 228 AD2d 326; Chime v Sicuranza, 221 AD2d 401). However, where, as here, the true nature of the claim is wrongful discharge, and breach of medical staff bylaws is secondary, the claim is barred (see, Ingle v Glamore Motor Sales, 73 NY2d 183, 188; see, Falk v Anesthesia Assocs., supra; Leibowitz v Bank Leumi Trust Co., 152 AD2d 169). Therefore, the complaint should have been dismissed. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.